Earl Warren: Number 48, United States of America for the Benefit and on Behalf of Harry Sherman, et al., Petitioners, versus Donald G.Carter. Mr. Stanton.
Thomas E. Stanton, Jr.: If the Court please. This case presents the question as to whether the trustees of a collectively bargained multi-employer health and welfare trust funds have the right to collect under a Miller Act payment bond, contributions which a federal public works contractor agreed in a collective-bargaining agreement to make into the fund. It comes to this Court by certiorari after a summary judgment was entered in the District Court against the trustees and in favor of the surety and after that judgment was affirmed by the Court of Appeals. Each of the courts below held that petitioners do not have the right to recover because it would be necessary in order to give that right to use the words of the District Court to stretch the terms of the statute far beyond the limits of its objectives and purposes. I think then to present this matter to the Court, I should start with the language of the statute, the pertinent portion of it, which is set forth in the appendix to our opening brief. By that statute which is entitled an act for the protection of persons furnishing material and labor, for the construction, alteration or repair of said public buildings or public work, Section 1 (a) (2) provides that the contractor for public work having a value of $2000 or more shall provide a payment bond with a surety or sureties satisfactory to such officer for the protection of all persons supplying labor and material in the prosecution of the work provided for in the said contract for the use of each such person. Section 2 (a) of the Act provides in pertinent part, "Every person who has furnished labor or material in the prosecution of the work provided for in such contract in respect to which a payment bond is furnished under this Act and who has not been paid in full therefore, before the expiration of a period of 90 days after the day on which the last of the labor was done or performed by him or material was furnished or supplied by him for which such claim is made, shall have the right to sue on such payment bond for the amount or the balance thereof unpaid at the time of institution of such suit and to prosecute said action to final execution and judgment for the sum or sums justly due him." The courts below have emphasized certain of the literal language of that statute. We wish to present to the Court the contentions that in order to meet the literal words of the statute, it is necessary to hold that we as trustees for the laborers are entitled to recover. I emphasize the language that the bond is for the protection of those who have furnished labor. As I will develop in my argument, contributions for which we sue are a part of the consideration agreed to be paid for the labor of the laborers who are entitled to the benefit of this fund. And that in order to give them the protection that they are entitled under the statute, it is necessary to hold that these contributions are within the coverage of the payment bond. I point further to the language of the second section which says, "Gives the right of action to anyone who has furnished labor and who has not been paid in full therefore." And I emphasize to the Court that because of the nature of these contributions, as a part of the consideration for the labor being performed by the laborers on these public projects, the laborer has not been paid in full, unless the Court recognizes that the trustees or the laborer, who are the petitioners in this action, are entitled to the protection of the bond and the security of the bond for the payment of the portion of the laborer's consideration which has agreed -- in which the contractor agreed to pay into the fund. Now, in pointing out to the Court --
Stanley Reed: Now, are you going --
Thomas E. Stanton, Jr.: Yes.
Stanley Reed: -- are you going to tell us just who brought this suit?
Thomas E. Stanton, Jr.: Yes, I am, Your Honor. The suit is brought --
Stanley Reed: As a part -- part of the contract, a part of your statement in regard to the contract.
Thomas E. Stanton, Jr.: I'm sorry, sir.
Stanley Reed: As a part of your statement in regard to the contract, how they got the right to bring the suits.
Thomas E. Stanton, Jr.: Yes, I will turn to that immediately, Your Honor.
Stanley Reed: No, no, don't let me interrupt you (Voice Overlap) --
Thomas E. Stanton, Jr.: Well, that -- in -- in the logical course of my argument just this day, I'll reach that. This trust agreement which is Exhibit C to the statement of facts on which -- which appears at page 21 of the record is a pamphlet. It's entitled a trust agreement for the laborers' health and welfare trust fund for Northern California. It is dated March 4th, 1953 and it is between two chapters of the Associated General Contractors of America as employers in the Northern California District Council of Hod Carriers, Building and Construction Laborers of the International Hod Carriers, Building and Common Laborers' Union of America. It recites -- recites the existence of certain collective-bargaining agreements between the employers and the union. Those -- the existence of those collective-bargaining agreements is likewise alleged in the complaint and admitted on the stipulation on which the summary judgment was entered. On page 2 of the document, the collective-bargaining agreements are further identified as being master agreements between the two agency chapters and the union which is the District Council of Laborers. And at the end of the agreement, I further point out that those collective-bargaining agreements are identified as 46 Northern California Counties collective-bargaining agreements. And the significance of that is that the agreements cover the entire 46 counties of Northern California, an area which is in excess in size of the entire New England States and one-half of the State of New York, an area which stretches 400 miles from the Oregon border to the northern border of Kern County. The signatories to that agreement on behalf of the union is a Northern California District Council. That Council is a council of individual labor unions which have territorial jurisdiction within the 46 counties, which have bonded themselves together for the purpose of dealing with the construction contractors. The signatories for the employer are the Northern California Chapter of the Associated General Contractors of America and the Central California Chapter, the Associated General Contractors of America. Those are associations of general contractors who have territorial jurisdiction corresponding to the territorial jurisdiction of the Laborers' District Council. In other words, their jurisdiction for the employers stands over the 46 counties in Northern California. Their membership is approximately 500 general contractors. They performed by far the greater portion of the construction work that is performed in the northern counties of California and probably, with few if any exceptions, perform all of the major public work. And they employ in doing that work, the vast majority of the laborers who are covered by the collective-bargaining agreements. Your Honors will note on page 21 of this pamphlet that there is a list of signatory associations which identified by the names that they used, appear to be General Contractors Associations and Builder -- Builder Associations, which have membership throughout the 46 counties and who signed the collective-bargaining agreements, as well as signing this trust agreement. They bring in within the scope of the collective-bargaining unit approximately a thousand or more contractors. And then in the process of collective bargaining in this area, the Laborers' District Council makes individual agreements which are referred to in Article 9 of this trust agreement on page 19, whereby they affiliate with this bargaining unit individual contractors who are not members of the association by securing by -- of any of the signatory associations, by securing the individual signatures of the contractors to what are designated memorandum agreements. They adopt for laborers employed by those contractors, the terms and conditions of the master agreement that is referred to in the trust agreement.
William O. Douglas: Did -- did Carter sign it on this?
Thomas E. Stanton, Jr.: Yes, Your Honor, as appears from the complaint, it is pled that Carter was, at the time of the work that was performed, a member of the Home Builders Association of Sacramento. The Associated Home Builders of Sacramento --
William O. Douglas: Where -- where are you reading now?
Thomas E. Stanton, Jr.: I'm sorry?
William O. Douglas: Where are you reading?
Thomas E. Stanton, Jr.: I'm reading from the page 21 of the pamphlet, Your Honor, and I will get the reference in the transcript to the allegation but I simply direct the attention of the Court at this point to the fact that the Associated General Contract -- I mean, Home Builders of Sacramento appear as a signatory association to the trust agreement. One, two, three, four names down on the left-hand side on page 21 and the allegation concerning the contractor's affiliation is at page 7 of the transcript where we allege that the Associated Home Builders of Sacramento of which defendant, Donald G. Carter, was at all times -- at all relevant times a member in good standing, signed said trust agreement and ratify and improved one of said collective-bargaining agreements for and on behalf of, and as the agent for the members of said association including defendant, Donald G. Carter, doing businesses for the construction company. In other words, he was bound by virtue of his membership in an association which is a signatory association not only to the trust agreement but also to a collective-bargaining agreement which provided for the establishment of the trust and which provided for the payments into the trust. And it is the obligation of Carter under that action on the part of his association binding into the collective-bargaining agreement that furnishes the basis for the suit that is -- has been filed by the trustees.
Stanley Reed: Now, I don't -- and how was it that Carter gave authority to the -- Associated Home Builders to go into this?
Thomas E. Stanton, Jr.: Simply by his membership, the bylaws of some of the associations provide for -- give expressed authority to the association to represent it in collective bargaining.
Stanley Reed: And this association the Home Builders of Sacramento?
Thomas E. Stanton, Jr.: I can't state to the Court that that is the fact, Your Honor, because we have alleged the authority. We are prepared to prove it by practice and by the representatives who sat in on the negotiations. That we can prove of the collective-bargaining agreements.
Stanley Reed: So you -- you depend on your allegation?
Thomas E. Stanton, Jr.: We depend upon our allegation and the fact that for the purposes of the summary judgment, it was admitted by the surety and no issue --
Earl Warren: Does the -- does the surety admit the collective-bargaining agreement?
Thomas E. Stanton, Jr.: Yes, Your Honor.
Stanley Reed: Now, what about the Article II, Section 3, does that have any effect on it on the trust agreement? Article II, Section 3 --
Thomas E. Stanton, Jr.: Section 3.
Stanley Reed: -- page 3.
Thomas E. Stanton, Jr.: As explained in the brief, the reason for that provision was to avoid a holding -- shall I read it, Your Honor or --
Stanley Reed: If you please --
Thomas E. Stanton, Jr.: The --
Stanley Reed: --I haven't found that.
Thomas E. Stanton, Jr.: Yes. The provision is that contributions of the fund shall not constitute or be deemed to be wages due to the employees with respect to whose work such payments are made. And I want to emphasize "with respect to whose work such payments are made" because that is significant. We were not saying that they are not to be considered wages in a general sense. We were saying that they were not to be deemed wages due to the individual whose work was involved and no employee shall be entitled to receive any part of the contributions made or required to be made to the fund in lieu of the benefits provided by the health and welfare plan. Now, the significance of that provision, Your Honors, is that in order to set up this trust to provide health and welfare benefits of a very substantial nature, $2000 life insurance and additional $2000 for accident -- accidental death, complete -- practically complete hospitalization, medical and surgical treatment for the laborer and his dependents. It was necessary to establish eligibility rules under which there would be some laborers who would perform work for which money would be paid into the fund but would not entitle the laborer to draw benefits, to have that coverage of the fund. In other words, under the eligibility rules as pointed in the brief, established by the trustee, a laborer had to work 400 hours within a six-month period before he would be entitled to the benefits of the fund. On the other hand, if he worked 600 hours or 800 hours during a six-month period, he got no more in benefits than the man who performed only 400 hours of work, so that you had at least two -- three categories of men. You would have those who worked only 400 hours who have the minimum to qualify them. You have the man who doesn't work 400 hours, who is not qualified during that particular six-month period. And you have a man who works 800 hours, who you might say has had a sum which is more than necessary to provide him with the benefits that are provided in the fund.
Speaker: Yes.
Thomas E. Stanton, Jr.: But the way it has -- it operates is that the trustees pay a premium for the insurance that is provided. That premium is an excess of the $80 a month, a -- a year that is paid in for the man who works the very minimum of 800 hours in a year or 400 hours in the six-month period. But that increased benefit or ability to buy benefits comes from the man who works more than the minimum hours, it comes from the man that works less than the minimum hours. But the great bulk of the laborers in this collective bargaining unit do get covered by the fund. In other words, the eligibility rules are low enough so that every man with -- who's -- who's recently working in the industry gets a coverage and every -- and the trustee whole nature of the fund enables there to -- to be a fund which provides definite benefits to all the employees covered in the unit. And its -- every man who works in that unit has the opportunity to acquire the benefits of those funds by working the 400 hours. And the money that goes into his -- into this fund is the thing that makes this fund possible. In other words, the 7 1/2 cents that was agreed to be paid into the fund by Carter along with the other contractors gets into that fund and it's the lifeline of the program. Without it, it could not succeed.
Speaker: Is it --
Thomas E. Stanton, Jr.: Yes, Your Honor.
Speaker: -- is it possible that -- if the trustee can maintain this suit to recover that the benefits of that recovery might in your -- entirely the people who were not working on this government contract and who therefore were not covered by the bond?
Thomas E. Stanton, Jr.: It --
Speaker: It's theoretically possible, isn't it?
Thomas E. Stanton, Jr.: It would be theoretically possible if none of the men who worked on the project worked --
Speaker: 400 hours, yes.
Thomas E. Stanton, Jr.: -- 400 hours. That's correct, Your Honor. However, I don't say that the man does not have the benefit of the fund because the fund is established. In order to have it established, to provide the substantial benefits that are provided and it -- was necessary in the judgment of the trustees to establish minimum work requirements. And to my knowledge, every trust fund certainly in the health and in the construction industry does have minimum work requirements. But the man who performs the labor, nevertheless, has the benefit of it because it's an established fund which he can -- by performing 400 hours of work, get the benefits of it. And I want to point out to Your Honor that this is a matter of collective-bargaining under the statute, under the National Labor Relations Act with the Wagner Act which was enacted at the same time, same session the Miller Act was. The employers are obligated under law to be with the Laborers District Council and with them alone. In other words, this particular benefit being within the scope of collective bargaining has held by the Courts of Appeal, and this Court has denied certiorari, is one on which the contractor could not make an arrangement with his -- his own employees, the laborers. His arrangement must be with the union. Now, the union in order to establish a health and welfare fund that would be sound and workable in the construction industry with its casual type of employment. In the exercise, we submit, of the authority which this Court has recognized in cases like Ford Motor Company against Huffman has determined that it is a proper matter to provide that the money of tens -- 7 1/2 cents per hour shall be paid into the fund, two trustees, who then, under the authority given in the trust agreement, can provide reasonable and nondiscriminatory eligibility rules under which it is possible that some laborers who do not work sufficient hours will not receive benefit. But the great majority of the laborers within the unit are able to work the 400 hours and do receive the benefit. And it's our position, as we've developed it in the brief, that the laborers union had the power to negotiate such agreement and that it did negotiate such an agreement and that is a part of such an agreement, it gave to the trustees the power to sue for and collect the contributions that are called for by the collective-bargaining agreement. The contributions are not unrelated to the --
William O. Douglas: Well --
Thomas E. Stanton, Jr.: Yes, Your Honor.
William O. Douglas: Well -- well, that was the implied authority to them to sue and collect or --
Thomas E. Stanton, Jr.: It's expressed, Your Honor, in the trust agreement. There is the provision of Section 3 of Article IV that the board of trustee shall have the power to demand and enforce the prompt payment of contributions to the fund. I realize that the obligation to -- to make those payments rest in the collective-bargaining agreement. The union has set in its negotiations with the employers and by its contract with the employers that such payments shall go to the trustees and that they shall have the power and authority to enforce these things. And I want to bring out on other point which was emphasized by respondents in the lower court and which they -- that was -- were raised before Your Honors. The man received the benefit of a contribution that was -- should be made under a collective-bargaining agreement even though the contribution is actually in default. In other words, the man who worked on Carter's project received the benefit of the money that was due from Carter even though Carter to this date has not paid it. For this reason, these are trustees by the collective-bargaining agreement. They have been given the power and authority to enforce this portion of the collective-bargaining agreement, the obligation to pay into the fund. And they consider that as trustees, it is their obligation to enforce it that they should enforce it as trustees for the laborers. And that therefore, even though the man -- the money has not reached the fund, still, the contractual obligation that rest on the employer is sufficient to give the trustees the authority to give credit to the man for the hours that he worked under the collective-bargaining agreement.
William J. Brennan, Jr.: Mr. Stanton, what's the provision of the Internal Revenue Act which excludes these payments as wages for income taxes?
Thomas E. Stanton, Jr.: Section 106.
William J. Brennan, Jr.: What's the substance of it?
Thomas E. Stanton, Jr.: It provide that employer contributions to funds or -- or for welfare of his employees, I think it covers more than just welfare, are to be excluded from gross income.
William J. Brennan, Jr.: It doesn't use any language to indicate that they are not wages.
Thomas E. Stanton, Jr.: No, sir, no.
William J. Brennan, Jr.: Does it use any language to indicate that they are wages but have the less excluded?
Thomas E. Stanton, Jr.: The Internal Revenue Code, there are -- and maybe that the Internal Revenue Code expressed that he excludes health and welfare contributions from wages in definition of the Act. Certainly, the Social Security Act does. It excludes from the definition of compensation the contributions of employers to health and welfare. But as we point out in our reply brief, it's our position, that doesn't mean that they are not to be considered compensation for labor. The very fact that Congress saw necessary -- deemed it necessary to exclude them by expressed terms. In our view of the matter, argues very strongly that they are compensation for services and they are in a very broad sense -- sense wages because this -- the Courts of Appeal would have held that they are wages within the meaning of the National Labor Regulations Act.
William J. Brennan, Jr.: One excludes them for the purpose of computation under the Fair Labor Standards Act.
Thomas E. Stanton, Jr.: Under the Fair Labor Standards Act, they would be wages, I'm sure, Your Honor. The exclusion there is that by regulation, they are excluded from the -- from the wages for the purpose of computing -- a regular rate for the purpose of computing overtime.
William J. Brennan, Jr.: That's done by regulation?
Thomas E. Stanton, Jr.: Yes.
Felix Frankfurter: Mr. Miller, is there anything in the -- I beg your pardon, Mr. Stanton, is there anything in the Miller Act bearing on or dealing with -- explicit in dealing with sanctions?
Thomas E. Stanton, Jr.: No, Your honor, no.
Felix Frankfurter: Well, then your argument gets down to this, that -- that nothing in the implication of the Miller Act bars what you say is an effective assignment here on this trust agreement, is that the crux of the agreement?
Thomas E. Stanton, Jr.: That's the crux of it, Your Honor. We -- we maintain that the trustees, by virtue of this collective-bargaining agreements, by virtue of the action that's been taken by the union and any employers, are in effect and in actual law, in fact, under the California decisions as a need of the laborers pro rata for this portion of their compensation. And they are given by the trust agreement the authority to sue and we have alleged it in our complaint as -- which has been admitted in -- for the purposes of summary judgment that we sue in behalf of and as the representatives of the laborers.
Felix Frankfurter: Will you please tell me why, and for a good reason, why this key thing likes or in pursuit by way of the class, in the name of the laborers?
Thomas E. Stanton, Jr.: Because as we interpret it, the power to sue is in the trustees, this portion of it. Now, the union --
Felix Frankfurter: It never [Laughs] --
Thomas E. Stanton, Jr.: The union will --
Felix Frankfurter: It doesn't have to mean -- I don't see that they have to ignore it and excluded them they raise the kind of an assignment of group which --
Thomas E. Stanton, Jr.: Well, in trust --
Felix Frankfurter: Even if you enlighten -- it wouldn't bar unless I'm -- unless I hear more than I have heard. The laborers themselves can sue.You certainly can't say under this agreement, they can't assert their individual rights.
Thomas E. Stanton, Jr.: Well, I think, Your Honor --
Felix Frankfurter: Not (Voice Overlap) and because of collective agreement that makes an arrangement for such a trust fund. The problems of who can sue is a different problem. It's the procedural problem under the Miller Act.
Thomas E. Stanton, Jr.: Well -- but Your Honor, the -- the union who is a collective bargaining representative of the laborers and the agents then speak for the laborers has said, “This particular portion of the collective-bargaining agreement, the actual collection of the money shall be handled by trustees for the laborers.”
Felix Frankfurter: I understand all that. That's clear enough, but -- but there's a Miller Act which makes it a provision. It creates rights and provide procedures. And no collective agreement would override that or qualify to assuming that that makes restrictions on the arrangements to be made between the union and the individual members.
Thomas E. Stanton, Jr.: Well, I don't think it could qualify the rights given under the Miller Act, Your Honor, if the --
Felix Frankfurter: I'm not denying, I'm not suggesting. All I'm saying is the fact that the union done, may and does act for the men. It doesn't help me to -- doesn't help me very far in interpreting the Miller Act, except that the Miller Act was deciding on the subject or on this political then general consideration, the breaking in policies will come into play.
Thomas E. Stanton, Jr.: Well, I think --
Felix Frankfurter: I don't think you can jump from the fact that they made this arrangement with the union, ergo, the Miller Act is satisfied.
Thomas E. Stanton, Jr.: Well, I don't make that argument, Your Honor, but I do argue that these are a part of a -- these payments are a part of the compensation of the workmen. And by reason of that, they are a subject of collective-bargaining agreement, collective bargaining with the union. Now, the fact that they are a part of the compensation for labor, in term, brings them within the Miller Act.
Felix Frankfurter: Not in terms because you've got to come over and get on with the trial of the specific language which determines the decision of the -- both Judge Goodman and the Court of Appeals.
Thomas E. Stanton, Jr.: Well, but --
Felix Frankfurter: I'm not saying you can't. All I'm saying is you can't jump from a case like Ford against Huffman, Ford Motor Company, and say, therefore, that decision was wrong. I don't think that therefore, it follows.
Thomas E. Stanton, Jr.: Well, therefore, it may not follow, Your Honor, but I think that the very fact that these are payments for labor are -- is the controlling consideration in the decision of this case.
Stanley Reed: How -- how did -- how did these laborers get to begin their work for a contractor of Carter?
Thomas E. Stanton, Jr.: The record -- there's no allegation as to how they came to the Carter. Of course, in -- in normal operation of labor unions in the 46-county the area, many men comes through the union office.
Stanley Reed: Yes, but do -- do they also have to go to the employer's office?
Thomas E. Stanton, Jr.: Yes, they will. Of course, either -- he may not have an office to which they report. They may report to the job.
Stanley Reed: But, they have to report to this foreman, they have to report to someone.
Thomas E. Stanton, Jr.: They have to report to someone to get instructions and get on a payroll.
Stanley Reed: And the contract -- the decision as to whether to employment or not to employ them is with the contractor?
Thomas E. Stanton, Jr.: Yes, under the collective-bargaining agreements, he has the sole right to determine whether he will employ --
Stanley Reed: Whom -- whom he will employ?
Thomas E. Stanton, Jr.: Yes.
Stanley Reed: But if he employs them, he agrees to compensate them according to the collective-bargaining agreement.
Thomas E. Stanton, Jr.: That is correct.
Speaker: Would your view be that your union -- if -- if your trustees have the right to sue then the trustee could sue for any kind of fringe benefits that were involved in the collective-bargaining agreement between --
Thomas E. Stanton, Jr.: That is a part of the consideration for the laborer --
Speaker: Where do you get that?
Thomas E. Stanton, Jr.: -- labor of the men that are would perform the work.
Speaker: Anything, any -- any kind of fringe benefits?
Thomas E. Stanton, Jr.: I would say two conditions, Your Honor. The measurement by the hours of work performed and the fact there is a consideration for the labor that is performed. I don't know about any other measure that you might use but I would certainly say that if it's measured by hours of work performed, then it would be within the Miller Act.
Stanley Reed: What would you say if this employee had not been paid any money for his services, the series of employees? Could your association bring the suit at the time --
Thomas E. Stanton, Jr.: The trustees?
Stanley Reed: Yes.
Thomas E. Stanton, Jr.: If his employer were -- was obligated to pay into the fund, yes whether or not he paid his -- the wages. Under the collective-bargaining agreement, there's an obligation also to pay wages but that is for the union to enforce.
Stanley Reed: You think the union could enforce that?
Thomas E. Stanton, Jr.: The union or the men?
Earl Warren: Mr. Dinkelspiel.
Richard C. Dinkelspiel: May it please the Court. We are involved here in determining the liability of the surety under a bond given to the -- pursuant to the Miller Act and I think at the outset, it is well to look to the exact term of the bond which the surety gave in this case. The bond itself provided that the condition of the obligation is such --
William J. Brennan, Jr.: Where are you reading this, Mr. --
Richard C. Dinkelspiel: I'm reading from the transcript, page 18 and 19.
William J. Brennan, Jr.: Thank you.
Richard C. Dinkelspiel: The condition of this obligation is such that whereas the principle entered into a certain contract with the Government numbered and dated as shown above and heard to attest. Now, therefore, if the principle shall promptly make payment to all persons supplying labor and material in the prosecution of the work provided for in said contract, then the obligation to be void. The contract itself, it was stipulated on page -- as set forth on page 13 of the transcript, provided with reference to the payment for labor that the contract shall pay all mechanics and laborers employed directly upon the site of the work, unconditionally and not less often than once a week, and without subsequent deduction or rebate on any account, except such payroll deductions as are permitted by applicable regulations prescribed by the Secretary of Labor, the full amounts accrued at the time of payment, computed at wage rates not less than those stated in the specifications regardless of any contractual relationship which may be alleged to exist between the contractor or subcontractor in such laborers and -- or mechanics.
Stanley Reed: Was there a trustee according -- trustee and bankruptcy?
Richard C. Dinkelspiel: Trustee and bankruptcy is not a party to the action, Your Honor.
Stanley Reed: He's not in there?
Richard C. Dinkelspiel: He was not joined, although the --
Stanley Reed: So we -- we have only the insurance company?
Richard C. Dinkelspiel: We have only the surety involved here. Although, at the outset, the action was filed against the contractor even though I believe at the time the action was filed, the contractor was in bankruptcy. He has joined as a party but involved here is only the surety.
Felix Frankfurter: Mr. Dinkelspiel, it isn't clear to me. I don't mean to say -- it has been made clear but it isn't clear to me, whether this -- whether the problem in the case is merely a question of the appropriate party to assume who can sue, or is there involved also in that question the amount for which a suit maybe brought?
Richard C. Dinkelspiel: It -- both problems are involved.
Felix Frankfurter: And now, would you deal with the latter one too and show what difference it makes?
Richard C. Dinkelspiel: Yes, Your Honor. First of all, the Miller Act itself provides that the -- a bond shall be furnished to protect persons performing labor in connection with the government contracts. And the cases that we have cited indicate that that is a strict requirement. In other words, the person who is protected under the Miller Act is the laborer or material man, the person who performs work -- connected with the government contract. Now, that's further backed up under the Davis-Bacon Act which is conceded to be written in because if payment is not made and the -- and amounts are withheld from the contract price, the laborer may apply to the Comptroller General to pay him his unpaid wages and they used the term “wages” so that the person who is entitled to sue is an issue in this action. And as we pointed out in our briefs, by no stretch of the imagination can the trustees of a health and welfare fund redeem to be persons who performed labor in connection with the government contract?
Felix Frankfurter: No, but the second part that I'd like to have light shed on. That may be so and yet he may, either the trustee or an assignee sue for the person who could support himself.
Richard C. Dinkelspiel: Now --
Felix Frankfurter: What I want to know is indulgent sense.Would it make any difference if this were as I suggested a minute ago, a class suit on behalf of the specific laborer to work on this project.
Richard C. Dinkelspiel: The answer to the first question is that if the trustees are not suing on behalf of or as a class suit, they are simply suing here as trustees of a health and welfare fund.
Felix Frankfurter: Well, I have -- I have made myself interested to this. I'm not -- I put to one side for the moment whether in fact there was an implied assignment. I'm putting to that to one side. I'm asking you whether if the trustees were out of it altogether. John Doe, one of the fellows who worked on this project sued on behalf of himself and all the other (Inaudible) and that -- who worked on the project. Would there be any difference in the amount of recovery in such a clear-cut conventional classes and what is sought for him by the trustees, not suing as a class suit but is suing trustees under the trust agreement?
Richard C. Dinkelspiel: Yes, there would be a difference, Your Honor.
Felix Frankfurter: That has found that but if he --
Richard C. Dinkelspiel: Yes, because first of all, it would be in my reading of the trust agreement, "No right in the individual laborer to bring such an action for unpaid employer contributions, which are the subject of this suit." In other words, the trust agreement itself specifically provides that the individual employee has no right, title or interest in any of the contributions. It specifically provides in the trust agreement itself that these contributions are not wages. It specifically provides that the contributions are not part of wages, and furthermore, that the only right that the individual employee may have is in any -- the benefits of any insurance purchased with the contributions so that the individual employee, I cannot see, would have any standing to sue for the unpaid contribution, if it were not made.
Felix Frankfurter: Is that an equal rights under the -- what right is regarded under the Miller Act?
Richard C. Dinkelspiel: And under the Miller Act, his right would be to wages which were not paid to him.
Felix Frankfurter: Well, then has anybody any right to sue for these contributions?
Richard C. Dinkelspiel: The trustees of the health and welfare fund very definitely have the right to sue the contractor. There is a debtor-creditor relationship between them and the -- or a contractual obligation between the contractor and the health and welfare fund.
Felix Frankfurter: You're merely arguing here that as -- as the surety -- that that the restricted obligation of the surety does not include this.
Richard C. Dinkelspiel: It does not apply to this agreement and I think the -- the terms of the fund and the construction contract argue that very persuasively.
Stanley Reed: Well, am -- am I wrong? I -- I had understood that the -- that the agreement to pay this welfare into this welfare fund was an agreement between the union for the benefit of its members and the employer, Carter.
Richard C. Dinkelspiel: The agreement --
Stanley Reed: And not between Carter and the welfare fund.
Richard C. Dinkelspiel: No, there -- there were two agreements. There was a collective-bargaining agreement between the association of employers --
Stanley Reed: That was what I'm speaking of.
Richard C. Dinkelspiel: -- and a collective -- and the union.
Stanley Reed: Well now, is that collective-bargaining agreement sued, an agreement that Carter the employer, would pay into this fund?
Richard C. Dinkelspiel: It -- it provided that they would set up a fund in the future as a matter of interest. The fund was actually set up after the bond and the construction contract were entered into some several months thereafter. And the obligation then was for the members of the employer group to pay into the fund at the rate of 7 1/2 cents per hour for each hour worked by employees.
Felix Frankfurter: May I -- may --
Stanley Reed: Well, Carter -- Carter never -- excuse me. Carter never himself -- Carter was the employer, wasn't he?
Richard C. Dinkelspiel: Carter was the employer.
Stanley Reed: Carter never himself signed an agreement with the union, paid this money into the fund?
Richard C. Dinkelspiel: Well, only through his employer group. It was not an individual contract.
Stanley Reed: It's not an individual contract.
Richard C. Dinkelspiel: It was an industry-wide contract.
Stanley Reed: And you raise no question about his being a member of the employer group and having agreed to -- to do whatever the employer group contract called for?
Richard C. Dinkelspiel: No, for the purpose of the motion for summary judgment, we assumed that he -- that there was authority to bind him --
Stanley Reed: He's not obligated to the employer group?
Richard C. Dinkelspiel: -- to make the payment.
Felix Frankfurter: This was the bond given to carry out the requirements of the Miller Act, is that right?
Richard C. Dinkelspiel: Yes.
Felix Frankfurter: So, then the Miller Act -- the requirements of the Miller Act are at least in prior included in this fund, are they not?
Richard C. Dinkelspiel: Yes, that's right.
Felix Frankfurter: I mean the purpose for which the bond is given is to be associated from the Miller Act. It's in the light of that that he must construe the scope of the bond, is that right?
Richard C. Dinkelspiel: Yes, Your Honor.
Felix Frankfurter: Is that -- now, what is, as you understand it, the requirements of the Miller Act, as to the kind of the bond or the scope of the bond to be given by Carter.
Richard C. Dinkelspiel: Yes.
Felix Frankfurter: And I understand to be the association.
Richard C. Dinkelspiel: Yes, the bond must be given to provide that people or persons who have furnished labor as provided in the construction agreement will be paid in full. And it is our contention that under the expressed wording of the construction contract, the full amount of the wages provided by that contract has been paid and it was so -- it is so conceited by the petitioners. We have paid or Carter paid these employees their wages in full without deduction. No, there is nothing unpaid under the construction contract to any laborer.
Felix Frankfurter: I put him to one side, as what you've said a little a while ago that the trust agreement followed.
Richard C. Dinkelspiel: Yes.
Felix Frankfurter: The agreement came later than the surety bond. Isn't it relevant -- isn't the Ford case which I deem to one respect irrelevant to the statute argument, relevant? It is the -- that the terms of the Miller Act for the protection of all persons supplying labor and materials in the prosecution of the words. If the person supplying labor and the material a part of the union which has -- will then secure certain terms with the supply of their laborers aren't almost done, which my brother Harlan a minute called -- a minute ago called the fringe benefits. If they are the arrangements made between the union speaking for the men who supply the laborer and the contractor -- we'll get in a moment to the collective agreement. Doesn't that -- isn't that to be read into provision of one or two?
Richard C. Dinkelspiel: I think that the answer to that is two-fold. I think that the -- that the collective-bargaining agreement which has set forth generally the terms and conditions of the employment in the industry certainly binds the employer to that if he is a signatory to the agreement. But that does not -- you can't jump from that immediately to say that then the surety on the Miller Act bond guarantees full performance of that collective-bargaining agreement. It will -- it ensures that the employer will perform those parts of the agreement which he's agreed within the construction contract to pay, namely, the wages at the rate prescribed by the Secretary of Labor.
Felix Frankfurter: Because the bond -- because the bond may have it all for the voluntarily assumption of obligation but you say it doesn't, as a matter of law, cover anything except the terms of the contract agreement.
Richard C. Dinkelspiel: That's right, Your Honor.
Felix Frankfurter: And therefore, you have to go to the contract agreement to see what it is that the laborers supply -- the material men supply that you underwrote.
Richard C. Dinkelspiel: Yes, Your Honor.
Earl Warren: Mr. Dinkelspiel, I understood you to say that the trustees could sue the contractor for -- for these 7 1/2 cents an hour.
Richard C. Dinkelspiel: Yes, Your Honor.
Earl Warren: What gave birth to that right?
Richard C. Dinkelspiel: The trust agreement itself provides that, that the trustees are the persons who may sue to enforce the counter payment and the contribution.
Earl Warren: But the trust agreement is based on some other right, isn't it? And -- and what right has accrued that gives them the right to sue?
Richard C. Dinkelspiel: By virtue of the contract obligation.
Earl Warren: Well, but -- but isn't there is something before that? Isn't it the labor of these men?
Richard C. Dinkelspiel: No, not necessarily.
Earl Warren: But what would it --
Richard C. Dinkelspiel: The contribution --
Earl Warren: What couldn't before if it wasn't for the labor of these men?
Richard C. Dinkelspiel: It's for the welfare of -- of the employees in the industry as a whole. And I --
Earl Warren: And what gives them the right -- what gives him the right to collect that -- that welfare fund?Is it not the -- the labor that's been performed by these men?
Richard C. Dinkelspiel: The contribution was measured by the hours of labor. That was a yardstick, and I think the petitioners must concede that it had to be a yardstick only as a convenient means of measuring what the contribution of the employer would be to the welfare fund. Now, it could have been any other yardstick. It could have been a flat sum or employer. It could have been a flat sum per employee but it was not.
Earl Warren: Let's assume that it was, wouldn't it still be -- wouldn't it still be -- depend upon the labor that these men had performed?
Richard C. Dinkelspiel: It -- it was measured by the labor, yes. And it was to provide a welfare fund for all laborers.
Earl Warren: Well then, if it -- if it was based upon the labor that these men performed, would it not come within Section 2 (a) which says, “Every person who has furnished labor in respect of which a payment bond is furnished and who has not been paid in full therefore shall have the right?”
Richard C. Dinkelspiel: Not necessarily because as we pointed out in our brief, these men working in the industry might not receive ultimately any -- any benefit from these contributions. In other words, unless they worked for 400 hours in the employment, they would not be entitled to any benefits under the health and welfare plan. So that the -- while the contribution required to be made into the fund might have been measured by the hours worked. There was no direct benefit to the employee and I --
Earl Warren: If they had become injured on the job, they would have received benefits, would they not?
Richard C. Dinkelspiel: No, not necessarily. No, this is not a work for Workmen's Compensation Act.
Earl Warren: Well, no -- and well, suppose they had some of the things -- some of the eventualities that -- that this fund was set up for, occurred while they were working. They get the benefit of it, wouldn't they?
Richard C. Dinkelspiel: If they had complied with the rules of the trustee that they had worked for six months and had contributed 400 hours.
Earl Warren: Yes.
Richard C. Dinkelspiel: Now -- and interestingly enough, those rules are set up by the trustees. They're not prescribed by the trust agreement. In other words, those rules were subject to change at the whim of the trustees. So that while a trust fund was -- was set up here and contributions were being made into the fund, the amount that the labor might receive back was a very nebulous thing. It governs somewhat at the whim, I would say, in reading the agreement of the trustees and the rules they might set up.
Earl Warren: And does the fact that they don't -- most of them would not get any benefits because the eventualities wouldn't arise, mean that they had not received any benefits from that agreement? A lot of us carry insurance all our lives and -- and we were happy that we -- that we haven't received any benefits from them but that is monetary benefits. But certainly, it's been a benefit to us to have that protection, isn't it?
Richard C. Dinkelspiel: No question with that.
Earl Warren: And -- and doesn't that protection -- isn't that protection a benefit for these men?
Richard C. Dinkelspiel: That would be the same. Of course, the same reasoning that we have in the Workmen's Compensation Act. In other words, the -- the protection of a workman's compensation policy is a condition of employment. That is a protection to the employee. And yet, the surety under a Miller Act bond is not liable for the payment of a -- of a workmen's compensation premium under the cases that we have cited. Now, I mean -- what I'm trying to say is that there is a limited obligation of the surety regardless of the fact that all of these matters may have been -- be of indirect benefit to the employee.
William J. Brennan, Jr.: Mr. Dinkelspiel, pursuing the line of questions that Mr. Justice Frankfurter was asking you, under the basic collective-bargaining agreement, did the individual contractor's members of these several associations obligate themselves to go first to the union for any labor of the categories applied by this union?
Richard C. Dinkelspiel: I do not know that, Your Honor, for the purposes of this motion. We assume that the -- number one, the employer was bound by the agreements and number two, did not concern ourselves with whether or not the persons -- the employees were required to proceed through the union.
William J. Brennan, Jr.: Well, we don't have I gather --
Richard C. Dinkelspiel: So we have no issue of that here.
William J. Brennan, Jr.: Do we have in the record the basic collective-bargaining agreement in addition to the trust agreement?
Richard C. Dinkelspiel: No, we do not.
William J. Brennan, Jr.: Are there any allegations that relate to it?
Richard C. Dinkelspiel: The only allegations are that there was a basic collective-bargaining agreement which -- by virtue of which the trust agreement was entered into.
William J. Brennan, Jr.: But no allegations which deal especially with the question of how Carter or other signatory members were to go about securing laborers?
Richard C. Dinkelspiel: No.
Felix Frankfurter: Isn't your building industry (Inaudible)
Richard C. Dinkelspiel: I'll let Mr. Stanton answer that question.
Thomas E. Stanton, Jr.: Your Honor, these collective-bargaining agreements do not provide for union security.
Felix Frankfurter: I know but I'm -- in fact -- in fact aren't building industry largely unionized on the books?
Thomas E. Stanton, Jr.: They are largely unionized. Yes, Your Honor.
Richard C. Dinkelspiel: Now, I think some issue has been made of the fact that these payments may have constituted wages or into the -- or consideration for labor. I think the -- actually, the agreement itself provides otherwise and it very carefully provides otherwise. As a matter of fact, petitioners had conceded that in their brief that they had to very carefully provide that the employer contributions would not be deemed to be wages because of the difficulties they would run into under the California Labor Code and into California Insurance Code and the anti-kickback law. Now --
Earl Warren: Mr. Dinkelspiel, the thing that bothers me, if it isn't consideration for labor, what is that consideration?
Richard C. Dinkelspiel: The consideration --
Earl Warren: For the payment of these 7 1/2 cents an hour?
Richard C. Dinkelspiel: It is -- it may be a consideration for -- or part of the consideration of the collective-bargaining agreement.But is it related to this particular job?
Earl Warren: You mean, is it related to labor?
Richard C. Dinkelspiel: On this particular government contract.
Earl Warren: Then, let's say it shall be measured by the hour, 7 1/2 cents an hour --
Richard C. Dinkelspiel: The contribution, yes.
Earl Warren: -- for the work that is -- the work that is -- is put on the job?
Richard C. Dinkelspiel: The contribution is based on the hours worked by the employee. But again, the -- if any contribution or if any benefit be received by the employee, it has no relation to the government job on which he may have worked here. His eligibility is determined by the rules of the trustee which at this time I happened to be that he worked for 400 hours. If he worked for 399 hours, he had no -- no right in the fund. Now -- but assuming -- assuming without conceding that this was consideration for labor were somewhat in the position of the cases involved in the withholding taxes where there were actual deductions from wages which the contractor did not in turn pay over the Government. Now, the Courts there held that the test was whether or not -- had the employer -- employee himself had been pay it in full. That was the ultimate test had the employee himself had been paid in full. If he had, the condition of the Miller Act had been satisfied and the surety was not liable for the contributions or the deductions from wages which the contractor has not paid over into the Government. Now, we have here a marked forceful example of that where the -- no deduction was made from the employee's wage. He --
Stanley Reed: Which -- which case held that?
Richard C. Dinkelspiel: Those are the cases cited in our brief relating to the -- there is a whole series of Circuit Court cases covering that, United States against Crossland, pages 21 and 22 of our brief. I think the US against Crossland is perhaps the best reason of the cases.
Stanley Reed: U.S. FMG against --
Richard C. Dinkelspiel: U.S. FMG against United States. In other words, the Court there points out, assuming that these were wages, the condition of the Miller Act bond as -- has the employee himself been paid in full. And if he has, then the surety is not liable because there are many debtor-creditor relationship between the contract --
Stanley Reed: And the -- the deduction which the employer was required to make and pay to the Government was not considered a part of the wages?
Richard C. Dinkelspiel: It was part of wages, and yet, the surety was held not liable to the Government for the -- if the contractor didn't pay that.
Hugo L. Black: Suppose there had been individual contracts for these employees by which they were to be paid $50 a month -- a week, get $10 a week deposited in a bank to act as trustee for the welfare of the employee and his family when they were sick. Were there right on the part of the bank to sue?Do you think your bond would cover that?
Richard C. Dinkelspiel: I think under the strict reasoning of these cases, it would not.
Hugo L. Black: Why?
Richard C. Dinkelspiel: However, because the condition is that the employee be paid in full. Now, in this case, once the employee was paid his wages in full, then whatever rights he had under the welfare fund, he was entitled to regardless of whether or not the contribution was ultimately made by the employer. So that in your case, if he received credit for that $50 or $10 per week into the fund --
Hugo L. Black: Went into a bank for him (Voice Overlap) --
Richard C. Dinkelspiel: Went into a bank directly for his benefit in which he had an interest.
Hugo L. Black: And it was conditioned on the fact that as long as he state that word “labor” for them, he would be paid $50 a month -- a week and $10 a week would be deposited in the fund for the bank to act as trustee as I stated.
Richard C. Dinkelspiel: If he had a direct financial interest in the $10, certainly, he would be -- or the protection of the bond would be afforded. If however, it's in our case --
Hugo L. Black: But if -- if the case I mentioned was, that money was to be used by the bank and administered as a trustee for the benefit of the man and his family.
Richard C. Dinkelspiel: There wouldn't -- there'd be no question, I don't think in that case. But here, we don't --
Hugo L. Black: And you -- you think he could sue?
Richard C. Dinkelspiel: I think he could sue if he had a vested interest in that $10.
Hugo L. Black: And in the other case, you think by reason of the fact that -- I don't -- I don't quite understand the statement.
Richard C. Dinkelspiel: But we --
Hugo L. Black: I haven't quite gotten --
Richard C. Dinkelspiel: Yes.
Hugo L. Black: -- read and ask you that question.
Richard C. Dinkelspiel: The difference here is that in the case we have at the present case, he has no vested interest in the $10. He has no right to sue for the $10. He agrees. Now, he can't sue for the $10. He has no right, title or interest in the $10. And whereas I think in the case that you posed, the money would be held expressly in trust for him.
Hugo L. Black: For him and his family.
Richard C. Dinkelspiel: For him and his family.
Hugo L. Black: With the bank to have the right to sue and he would not have the right to sue (Voice Overlap) --
Richard C. Dinkelspiel: But that is an entirely different -- it's an entirely different state of facts than there are present here. And further than that, the -- in the present case, his entitlement to benefits is not measured by the amount of the employer's contributions but by the number of hours worked, whether or not he complies with the requirements that are set up by the trustees of the fund. He has no vested interest in the -- or no interest at all in those contributions.
Hugo L. Black: But he may not have an interest in the -- so that he could take them out, but he has an interest to the fund that he is --
Richard C. Dinkelspiel: No.
Hugo L. Black: -- entitled, dosen't he?
Richard C. Dinkelspiel: No. Not -- absolutely no interest.
Hugo L. Black: Why?
Richard C. Dinkelspiel: Because the trust agreement so provides. He absolutely has no --
Hugo L. Black: I don't mean -- I don't mean in law that he has some interest for which he could sue.But do you mean that he's not interested in that fund --
Richard C. Dinkelspiel: He's interested --
Hugo L. Black: -- so that he might get benefits from it?
Richard C. Dinkelspiel: He is interested to the extent that provided, he comply with the requirements and rules set up by the trustees. He may then participate in certain benefits but he has no interest in the moneys that are contributed into the fund.
Hugo L. Black: What he's done realistically, I suppose, is to agree that the agreement made that in addition to his wages while he's there, that's covered and will pay a certain amount into a fund which he hopes he will get something out of in the future.
Richard C. Dinkelspiel: That's about it realistically. Thank you, Your Honors.